       Case 1:20-cv-03090-LMM Document 56 Filed 05/21/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


 LORENZO BYRD, on behalf of
 TOMMY L. BYRD, an incompetent
 adult,
          Plaintiff                              NO. 1:20-CV-03090-LMM
 vs.
 UNITED STATES OF AMERICA,
          Defendant




  PLAINTIFF’S REPLY TO DEFENDANT’S RESPONSE TO
                      PLAINTIFF’S MOTION TO STRIK E

          The Government admits that its disclosures—filed two months
after the scheduling order deadline—were untimely. Dkt. No. 55, n.4;
Dkt. No. 25 (Sch. Order). Although the Government “failed to consider”
the appropriate deadlines, it seeks a free pass because the Government
purportedly tried to comply with Local Rule 26.2(C). Id. at 7. The
Government’s rule allows any party to skirt both the Scheduling Order
and the Federal Rules of Civil Procedure, so long as there is some time
left in discovery.



                                ARGUMENT

 1.       The Government’s failure is not substantially justified

       A party’s failure is not justified when the party knew or should
have known that an expert was necessary before the late stages of
discovery. The Lamar Co. v. City of Marietta, Ga., 538 F. Supp. 2d


                                   Page 1 of 7
       Case 1:20-cv-03090-LMM Document 56 Filed 05/21/21 Page 2 of 7




1366, 1379 (N.D. Ga. 2008) (finding that defendants had ample
opportunity to designate expert and that defendants “were on
notice…from the commencement of this litigation”). The Government
already has a neurologist/neurocritical care expert that was timely
disclosed. See ECF No. 34. Likewise, Defendant has known this case is
about neurology and stroke from the very beginning. See generally ECF
No. 1. So, not only is Dr. Nogueira duplicative, but the Government
also has no justification for not disclosing timely.

       The Government cannot demonstrate its failure was substantially
justified because it failed to “diligent[ly] seek an extension of time.”
Adams v. Lab’y Corp. of Am., No. 1:10-CV-3309-WSD, 2011 WL
13096141, at *7 (N.D. Ga. July 19, 2011) (“Importantly, they
failed…even to express a concern that they believed they may need
rebuttal experts”). The Government admits that it failed to recognize it
was untimely and failed to seek relief from this Court. ECF No. 55, at
n.4.

       And in its attempt to distinguish “egregious examples” of untimely
disclosures, the Government ignores cases most like the present issue.
E.g., Atwater v. Nat’l Football League Players Ass’n, No. 1:06-CV-1510-
JEC, 2008 WL 11337675, at *2 (N.D. Ga. May 1, 2008) (disclosing with
60 days remaining was untimely under the Rules). The Federal Rules
of Civil Procedure and Local Rules of this Court prohibit the
Government from obtaining a free pass because it aspired to be
compliant. Accepting the Government’s Response would excuse an
erroneous interpretation of the Rules. And worse, it would allow that
party’s oversight to trump scheduling orders altogether. If all a party

                                  Page 2 of 7
      Case 1:20-cv-03090-LMM Document 56 Filed 05/21/21 Page 3 of 7




has to do is claim it intended to comply with a local rule when it
violated the Federal Rules and a court’s scheduling order, what is the
point of having an expert deadline before the close of discovery at all?

 2.    Plaintiff will be harmed by excusing the Government’s
       untimely disclosures

      The Parties have had to delay the case already. A delay created by
a party’s failure to timely disclose her experts “is itself prejudice
warranting exclusion of the expert from testifying at trial.” Luxottica
Grp., S.P.A. v. Airport Mini Mall, LLC, No. 1:15-CV-1422-AT, 2017 WL
1806384, at *3 (N.D. Ga. Feb. 1, 2017). And again, Plaintiff is not
obligated to demonstrate prejudice to have Dr. Nogueira excluded as an
expert witness. E.g., Durkin v. Platz, 920 F. Supp. 2d 1316, 1327-28
(N.D. Ga. 2013) (explaining that the standard for striking untimely
expert testimony is not whether the opposing party is prejudiced, but
whether the proffering party’s failure to comply was justified); Fedrick
v. Mercedes-Benz USA, LLC, 366 F. Supp. 2d 1190, 1193-95 (N.D. Ga.
2005) (excluding testimony of expert witness because, inter alia,
plaintiff’s failure to identify expert witness in compliance with Local
Rule 26.2(C) was not justified and finding plaintiff’s “material
prejudice” argument without merit based on plain language of Local
Rule 26.2(C)).

      Permitting the untimely reports to stand precludes effective
discovery before and after the depositions of these untimely experts.
First, the Parties built in the time necessary to perform research,
discovery, and workup before deposing timely disclosed experts. Reese
v. Herbert, 527 F.3d 1253, 1264 (11th Cir. 2008) (holding that Rule 26’s

                                  Page 3 of 7
    Case 1:20-cv-03090-LMM Document 56 Filed 05/21/21 Page 4 of 7




expert disclosure rule “is intended to provide opposing parties
reasonable opportunity to prepare for effective cross examination”).

    Second, the Government’s improper disclosure also effects the
ability to take discovery after the depositions, harming Plaintiff. Id. at
1264 (holding that Rule 26’s expert disclosure rule “is intended
to…arrange for expert testimony from other witnesses” after a timely
disclosed expert is deposed). Depending on the witness’ testimony,
Plaintiff may need to subpoena or request a deposition of factual
witnesses in response. The only real remedy for this would be another
extension of the discovery deadline—which Plaintiff opposes as it
further delays his opportunity for a timely trial.

    That aside, the Government instead claims its error was harmless
because at the time it finally disclosed its rebuttal reports, Plaintiff had
not scheduled expert depositions. Examining Plaintiff’s litigation
strategy does not help the Government here. It actually hurts them.
The reason Plaintiff did not depose the Government’s experts up until
its untimely disclosures was because Plaintiff determined it did not
need to do so. Up to the time the Government dropped its untimely
disclosures, its experts did not rebut Plaintiff’s experts whatsoever,
removing the need to depose them (emphasis added). It is the
Government’s untimely rebuttal designations that prompted the need
to depose them. There is no clearer example of harm than this exact
situation. And parties are also already having trouble scheduling Dr.




                                 Page 4 of 7
        Case 1:20-cv-03090-LMM Document 56 Filed 05/21/21 Page 5 of 7




Nogueira’s deposition. His only availability is a four-hour window for a
single day in June.1

       Finally, throughout its reply, the Government claims that Dr.
Nogueira is very important to its case. The supposed importance of this
witness is more reason that delay causes prejudice to Plaintiff, and yet
another reason that the Government should have timely disclosed this
witness in February. E.g., Reese, 527 F.3d at 1253 (despite importance
of expert needed to maintain excessive force lawsuit, district court
properly struck untimely expert disclosure, resulting in summary
judgment against plaintiff).
                                              Respectfully Submitted,

                                              /s/ Tom Jacob
                                              TOM JACOB, pro hac vice
                                                  tjacob@nationaltriallaw.com
                                                  Texas State Bar #24069981
                                              STEVEN HASPEL, pro hac vice
                                                  shaspel@nationaltriallaw.com
                                                  Texas State Bar #24109981
                                              WHITEHURST, HARKNESS,
                                                  BREES, CHENG, ALSAFFAR,
                                                  HIGGINBOTHAM, & JACOB P.L.L.C.
                                              7500 Rialto Blvd, Bldg. Two, Ste
                                                  250
                                              Austin, TX 78735
                                              (512) 476-4346 (o)
                                              (512) 467-4400 (f)

                                              NELSON O. TYRONE, III
                                                nelson@tyronelaw.com
                                                Georgia State Bar #721189
                                              TYRONE LAW FIRM
                                                1201 Peachtree Street N.E.
                                                Atlanta GA, 30361

1   He offered a second day, but counsel for the United States has a conflict.

                                        Page 5 of 7
Case 1:20-cv-03090-LMM Document 56 Filed 05/21/21 Page 6 of 7




                                   (404) 377-0017 (o)
                                   (404) 249-6764 (f)

                               Attorneys for the Plaintiff




                          Page 6 of 7
    Case 1:20-cv-03090-LMM Document 56 Filed 05/21/21 Page 7 of 7




                  CERTIFICATE OF SERVICE

    By my signature below, I certify that this pleading was prepared
using Century Schoolbook at 13 point size. Further, I certify that a copy
of this pleading, Plaintiff’s Reply to Defendant’s Response to Plaintiff’s
Motion to Strike, has been sent to the following on May 21, 2021 via the
Court’s CM/ECF notice system.
                                      BYUNG J. PAK
                                         UNITED STATES ATTORNEY
                                      TRISHANDA L. TREADWELL
                                         ASSISTANT U.S. ATTORNEY
                                         Georgia Bar No. 356896
                                         trish.treadwell@usdoj.gov
                                         600 Richard B. Russell Federal
                                         Bldg.
                                         75 Ted Turner Drive, S.W.
                                         Atlanta, Georgia 30303
                                         (404) 581-6000
                                         (404) 581-6150 facsimile


                                      /s/ Tom Jacob
                                      Tom Jacob
                                      WHITEHURST, HARKNESS,
                                      BREES, CHENG, ALSAFFAR,
                                      HIGGINBOTHAM, & JACOB
                                          P.L.L.C.




                                 Page 7 of 7
